DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 11/25/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement filed 11/25/2020  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  It has been placed in the application file, and the information referred to therein has been considered except for the foreign patent document that was not received.

Specification
The disclosure is objected to because of the following informalities:
Page 14, line 17 recites “AMR 302.” This should recite AMR 304 to be consistent with the specification and drawings.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the apparatus comprises a second autonomous mobile robot, wherein the task list maintained by the apparatus is a task list of a third autonomous mobile robot.” Based on parent claim 11, it is interpreted that the apparatus is the same as the first robot described in independent claims 1 and 20. It’s unclear how the apparatus/robot of claim 11 comprises a second robot. For examination purposes, claim 18 is interpreted to mean the same thing as claim 9. For clarity and better consistency with claim 11, the examiner suggests an amendment such as: “The apparatus as in claim 11, 3second autonomous mobile robot, and wherein the apparatus is configured to navigate the location in an attempt to optimize task lists of other autonomous mobile robots.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tazume (US 20210292090 A1).

Regarding Claim 1,
Tazume teaches
A method comprising: encountering, by a first autonomous mobile robot, a second autonomous mobile robot, while navigating a location (“the movement controller 940 starts the execution of the travel control processing illustrated in FIG. 13, and travels to the first receiving location.” [0326]; “when a determination is made that the second vehicle 200 is staying at the first receiving location (step S77; Yes)” [0329]; Examiner Interpretation: The vehicles are autonomous mobile robots ([0044-0045]). An encounter occurs when the first robot and second robot are simultaneously at the same receiving location.); 
receiving, at the first autonomous mobile robot and from the second autonomous mobile robot, a task list of the second autonomous mobile robot (“Thereafter, when the second data communication circuit 194b of the first vehicle 100 sends the schedule send request and then receives, from the second vehicle 200, the information about the schedule of the second vehicle 200 and the information about the storage box 260, the selector 950 of the first vehicle 100 acquires the received information about the schedule of the second vehicle 200, and stores the acquired information in the non-illustrated schedule table in which only the information about the schedule of the first vehicle 100 is stored. Additionally, the selector 950 of the first vehicle 100 acquires the received information about the storage box 260, and stores the acquired information in the non-illustrated storage box table in which only the information about the storage box 160 of the first vehicle 100 is stored (step S79b).” [0337]; Examiner Interpretation: The combination of the schedule and storage box information is interpreted to be the task list.); 
determining, by the first autonomous mobile robot, an adjustment to the task list of the second autonomous mobile robot, based in part on a comparison between the task list of the second autonomous mobile robot and a task list maintained by the first autonomous mobile robot (“Thereafter, the CPU 191 of the first vehicle 100 executes the transfer control processing illustrated in FIG. 14 (step S80). Thus, the CPU 191 selects, from the first vehicle 100 and the second vehicle 200, the vehicle of which the scheduled departure time from the first receiving location is later as the remaining vehicle, and the vehicle of which the scheduled departure time is earlier as the departing vehicle. The CPU 191 identifies a transfer article on the basis of the information about the schedule of the first vehicle 100 and the information about the storage box 160, and the information about the schedule of the second vehicle 200 and the information about the storage box 260, and outputs, to the second data communication circuit 194b with the second vehicle 200 as the destination, a transfer command commanding the transfer of the identified transfer article. Thereafter, the CPU 191 executes the same processing as the processing described in the present embodiment and, as a result, a transfer is performed in accordance with the transfer command. Furthermore, in accordance with the transfer of the article, the CPU 191 changes the information about the schedule of the first vehicle 100 and the information about the storage box 160, and the information about the schedule of the second vehicle 200 and the information about the storage box 260.” [0338-0340]; Examiner Interpretation: Changing the information of the schedules and storage boxes of the first and second vehicles is the adjustment. This adjustment is based on the transfer of the article. The transfer action was determined based in part on a comparison of schedules and storage box information between the first and second robots. ); 
and sending, by the first autonomous mobile robot and to the second autonomous mobile robot, the adjustment to the task list of the second autonomous mobile robot (“Thereafter, the changed information about the schedule of the second vehicle 200 and the changed information about the storage box 260 are output to the second data communication circuit 194b with the second vehicle 200 as the destination.” [0340]).
Regarding Claim 11,
Tazume teaches
An apparatus, comprising: one or more interfaces; a processor coupled to the one or more interfaces and configured to execute one or more processes; and a memory configured to store a process that is executable by the processor, the process when executed configured to (“As illustrated in FIG. 5, the control device 190 of the first vehicle 100 includes a central processing unit (CPU) 191, a random access memory (RAM) 192, a read only memory (ROM) 193a, a flash memory 193b, a first data communication circuit 194a, a second data communication circuit 194b, a touch screen 195, a global positioning system (GPS) circuit 196, an input/output port 198, and a drive circuit 199. In the present embodiment, it is described that the control device 190 includes one CPU 191, but the present embodiment is not limited thereto and the control device 190 may include a plurality of CPUs. The CPU 191 carries out total control of the first vehicle 100 by executing programs stored in the ROM 193a or the flash memory 193b. The RAM 192 temporarily stores data to be processed at the times of execution of the programs by the CPU 191. Various types of programs are stored in the ROM 193a and the flash memory 193b. The flash memory 193b also stores various types of data and tables in which data is stored that are used in the execution of the programs. The first vehicle 100 may include a hard disk instead of the flash memory 193b.” See at least [0064-0066]): 
encounter an autonomous mobile robot, while navigating a location (“the movement controller 940 starts the execution of the travel control processing illustrated in FIG. 13, and travels to the first receiving location.” [0326]; “when a determination is made that the second vehicle 200 is staying at the first receiving location (step S77; Yes)” [0329]; Examiner Interpretation: The vehicles are autonomous mobile robots ([0044-0045]). An encounter occurs when the first robot and second robot are simultaneously at the same receiving location.);
receive, from the autonomous mobile robot, a task list of the autonomous mobile robot (“Thereafter, when the second data communication circuit 194b of the first vehicle 100 sends the schedule send request and then receives, from the second vehicle 200, the information about the schedule of the second vehicle 200 and the information about the storage box 260, the selector 950 of the first vehicle 100 acquires the received information about the schedule of the second vehicle 200, and stores the acquired information in the non-illustrated schedule table in which only the information about the schedule of the first vehicle 100 is stored. Additionally, the selector 950 of the first vehicle 100 acquires the received information about the storage box 260, and stores the acquired information in the non-illustrated storage box table in which only the information about the storage box 160 of the first vehicle 100 is stored (step S79b).” [0337]; Examiner Interpretation: The combination of the schedule and storage box information is interpreted to be the task list.);  
determine an adjustment to the task list of the autonomous mobile robot, based in part on a comparison between the task list of the autonomous mobile robot and a task list maintained by the apparatus (“Thereafter, the CPU 191 of the first vehicle 100 executes the transfer control processing illustrated in FIG. 14 (step S80). Thus, the CPU 191 selects, from the first vehicle 100 and the second vehicle 200, the vehicle of which the scheduled departure time from the first receiving location is later as the remaining vehicle, and the vehicle of which the scheduled departure time is earlier as the departing vehicle. The CPU 191 identifies a transfer article on the basis of the information about the schedule of the first vehicle 100 and the information about the storage box 160, and the information about the schedule of the second vehicle 200 and the information about the storage box 260, and outputs, to the second data communication circuit 194b with the second vehicle 200 as the destination, a transfer command commanding the transfer of the identified transfer article. Thereafter, the CPU 191 executes the same processing as the processing described in the present embodiment and, as a result, a transfer is performed in accordance with the transfer command. Furthermore, in accordance with the transfer of the article, the CPU 191 changes the information about the schedule of the first vehicle 100 and the information about the storage box 160, and the information about the schedule of the second vehicle 200 and the information about the storage box 260.” [0338-0340]; Examiner Interpretation: Changing the information of the schedules and storage boxes of the first and second vehicles is the adjustment. This adjustment is based on the transfer of the article. The transfer action was determined based in part on a comparison of schedules and storage box information between the first and second robots.); 
and send, to the autonomous mobile robot, the adjustment to the task list of the autonomous mobile robot  (“Thereafter, the changed information about the schedule of the second vehicle 200 and the changed information about the storage box 260 are output to the second data communication circuit 194b with the second vehicle 200 as the destination.” [0340]).

Regarding Claim 20,
Tazume teaches
A tangible, non-transitory, computer-readable medium storing program instructions that cause a first autonomous mobile robot to execute a process comprising (“As illustrated in FIG. 5, the control device 190 of the first vehicle 100 includes a central processing unit (CPU) 191, a random access memory (RAM) 192, a read only memory (ROM) 193a, a flash memory 193b, a first data communication circuit 194a, a second data communication circuit 194b, a touch screen 195, a global positioning system (GPS) circuit 196, an input/output port 198, and a drive circuit 199. In the present embodiment, it is described that the control device 190 includes one CPU 191, but the present embodiment is not limited thereto and the control device 190 may include a plurality of CPUs. The CPU 191 carries out total control of the first vehicle 100 by executing programs stored in the ROM 193a or the flash memory 193b. The RAM 192 temporarily stores data to be processed at the times of execution of the programs by the CPU 191. Various types of programs are stored in the ROM 193a and the flash memory 193b. The flash memory 193b also stores various types of data and tables in which data is stored that are used in the execution of the programs. The first vehicle 100 may include a hard disk instead of the flash memory 193b.” See at least [0064-0066]): 
encountering, by the first autonomous mobile robot, a second autonomous mobile robot, while navigating a location (“the movement controller 940 starts the execution of the travel control processing illustrated in FIG. 13, and travels to the first receiving location.” [0326]; “when a determination is made that the second vehicle 200 is staying at the first receiving location (step S77; Yes)” [0329]; Examiner Interpretation: The vehicles are autonomous mobile robots ([0044-0045]). An encounter occurs when the first robot and second robot are simultaneously at the same receiving location.);
receiving, at the first autonomous mobile robot and from the second autonomous mobile robot, a task list of the second autonomous mobile robot (“Thereafter, when the second data communication circuit 194b of the first vehicle 100 sends the schedule send request and then receives, from the second vehicle 200, the information about the schedule of the second vehicle 200 and the information about the storage box 260, the selector 950 of the first vehicle 100 acquires the received information about the schedule of the second vehicle 200, and stores the acquired information in the non-illustrated schedule table in which only the information about the schedule of the first vehicle 100 is stored. Additionally, the selector 950 of the first vehicle 100 acquires the received information about the storage box 260, and stores the acquired information in the non-illustrated storage box table in which only the information about the storage box 160 of the first vehicle 100 is stored (step S79b).” [0337]; Examiner Interpretation: The combination of the schedule and storage box information is interpreted to be the task list.);
determining, by the first autonomous mobile robot, an adjustment to the task list of the second autonomous mobile robot, based in part on a comparison between the task list of the second autonomous mobile robot and a task list maintained by the first autonomous mobile robot (“Thereafter, the CPU 191 of the first vehicle 100 executes the transfer control processing illustrated in FIG. 14 (step S80). Thus, the CPU 191 selects, from the first vehicle 100 and the second vehicle 200, the vehicle of which the scheduled departure time from the first receiving location is later as the remaining vehicle, and the vehicle of which the scheduled departure time is earlier as the departing vehicle. The CPU 191 identifies a transfer article on the basis of the information about the schedule of the first vehicle 100 and the information about the storage box 160, and the information about the schedule of the second vehicle 200 and the information about the storage box 260, and outputs, to the second data communication circuit 194b with the second vehicle 200 as the destination, a transfer command commanding the transfer of the identified transfer article. Thereafter, the CPU 191 executes the same processing as the processing described in the present embodiment and, as a result, a transfer is performed in accordance with the transfer command. Furthermore, in accordance with the transfer of the article, the CPU 191 changes the information about the schedule of the first vehicle 100 and the information about the storage box 160, and the information about the schedule of the second vehicle 200 and the information about the storage box 260.” [0338-0340]; Examiner Interpretation: Changing the information of the schedules and storage boxes of the first and second vehicles is the adjustment. This adjustment is based on the transfer of the article. The transfer action was determined based in part on a comparison of schedules and storage box information between the first and second robots.);
and sending, by the first autonomous mobile robot and to the second autonomous mobile robot, the adjustment to the task list of the second autonomous mobile robot (“Thereafter, the changed information about the schedule of the second vehicle 200 and the changed information about the storage box 260 are output to the second data communication circuit 194b with the second vehicle 200 as the destination.” [0340]).

Regarding Claim 2,
Tazume teaches
wherein the task list of the second autonomous mobile robot indicates a set of one or more items to be collected by the second autonomous mobile robot, an intended route of travel that the second autonomous mobile robot intends to travel (“The schedule illustrated in FIG. 10 includes a schedule in which the first vehicle 100 stores a first article and a third article respectively identified by the article IDs “G1” and “G3”, starts movement at “09:00” toward a first receiving location identified by the identification information “P1”, arrives at the first receiving location at “09:10”, and stays at the first receiving location until the first article identified by the article ID “G1” is received or until “09:50.”” [0087] Examiner Interpretation: Paragraph [0087] provides an example of how the schedule information indicates items to be collected (articles “G1” and “G3”) and intended routes by providing destinations in combination with timing of the movement. The description provided in [0087] would apply to the second robot as well (see at least [0045]).), 
and a manifest of any items being transported by the second autonomous mobile robot (“A worker that stored the article in the first vehicle 100 performs an operation, on the input device 195c of the first vehicle 100, for inputting the information about the storage box 160 in which the article has been stored. When the input device 195c of the first vehicle 100 inputs a signal corresponding to this operation, the CPU 191 of the first vehicle 100 executes the non-illustrated box information storage processing described in the present embodiment to store the information about the storage box 160 in the storage box table. As such, the information about the storage box 160 of the first vehicle 100 is stored in the storage box table stored in the information storage 990 of the first vehicle 100, but information about the storage box 260 of the second vehicle 200 is not stored.” See at least [0324]; Examiner Interpretation: The storage box information is interpreted to be this manifest of transported items. The description provided in [0324] would apply to the second robot as well (see at least [0045]).).

Regarding Claim 12,
Tazume teaches
wherein the task list of the autonomous mobile robot indicates a set of one or more items to be collected by the autonomous mobile robot, an intended route of travel that the autonomous mobile robot intends to travel (“The schedule illustrated in FIG. 10 includes a schedule in which the first vehicle 100 stores a first article and a third article respectively identified by the article IDs “G1” and “G3”, starts movement at “09:00” toward a first receiving location identified by the identification information “P1”, arrives at the first receiving location at “09:10”, and stays at the first receiving location until the first article identified by the article ID “G1” is received or until “09:50.”” [0087] Examiner Interpretation: Paragraph [0087] provides an example of how the schedule information indicates items to be collected (articles “G1” and “G3”) and intended routes by providing destinations in combination with timing of the movement. The description provided in [0087] would apply to the second robot as well (see at least [0045]).), 
and a manifest of any items being transported by the autonomous mobile robot (“A worker that stored the article in the first vehicle 100 performs an operation, on the input device 195c of the first vehicle 100, for inputting the information about the storage box 160 in which the article has been stored. When the input device 195c of the first vehicle 100 inputs a signal corresponding to this operation, the CPU 191 of the first vehicle 100 executes the non-illustrated box information storage processing described in the present embodiment to store the information about the storage box 160 in the storage box table. As such, the information about the storage box 160 of the first vehicle 100 is stored in the storage box table stored in the information storage 990 of the first vehicle 100, but information about the storage box 260 of the second vehicle 200 is not stored.” See at least [0324]; Examiner Interpretation: The storage box information is interpreted to be this manifest of transported items. The description provided in [0324] would apply to the second robot as well (see at least [0045]).).

Regarding Claim 3,
Tazume teaches
further comprising: navigating the location, by the first autonomous mobile robot, based on the task list maintained by the first autonomous mobile robot (“Upon start-up, the CPU 191 of the first vehicle 100 executes the vehicle control processing illustrated in FIG. 26. When the vehicle control processing starts, the movement controller 940 of the first vehicle 100 determines, on the basis of the system time acquired from the OS and information expressing the movement start time of the non-illustrated schedule table stored in the information storage 990 of the first vehicle 100, whether or not the movement start time of the first vehicle 100 to the first receiving location has arrived (step S71). At this time, when a determination is made that the movement start time has arrived (step S71; Yes), the movement controller 940 executes the same processing as in steps S02 and S03 of FIG. 12 (steps S72 and S73). As a result, the movement controller 940 starts the execution of the travel control processing illustrated in FIG. 13, and travels to the first receiving location.” [0325-0326]; Examiner Interpretation: The schedule table is part of the task list.).

Regarding Claim 13,
Tazume teaches
wherein the process when executed is further configured to: navigating the apparatus within the location, based on the task list maintained by the apparatus (“Upon start-up, the CPU 191 of the first vehicle 100 executes the vehicle control processing illustrated in FIG. 26. When the vehicle control processing starts, the movement controller 940 of the first vehicle 100 determines, on the basis of the system time acquired from the OS and information expressing the movement start time of the non-illustrated schedule table stored in the information storage 990 of the first vehicle 100, whether or not the movement start time of the first vehicle 100 to the first receiving location has arrived (step S71). At this time, when a determination is made that the movement start time has arrived (step S71; Yes), the movement controller 940 executes the same processing as in steps S02 and S03 of FIG. 12 (steps S72 and S73). As a result, the movement controller 940 starts the execution of the travel control processing illustrated in FIG. 13, and travels to the first receiving location.” [0325-0326]; Examiner Interpretation: The schedule table is part of the task list.).

Regarding Claim 4,
Tazume teaches
wherein the first autonomous mobile robot communicates directly with the second autonomous mobile robot (“Thus, the first data communication circuit 194a of the first vehicle 100 carries out data communication with the control device 500 that is connected to the internet IN. The second data communication circuit 194b is implemented as an NIC and, in one example, in accordance with a communication standard such as Bluetooth, carries out data communication using radio waves with the second vehicle 200.” [0067]; “Thereafter, the CPU 191 of the first vehicle 100 executes the transfer control processing illustrated in FIG. 14 (step S80). … The CPU 191 identifies a transfer article on the basis of the information about the schedule of the first vehicle 100 and the information about the storage box 160, and the information about the schedule of the second vehicle 200 and the information about the storage box 260, and outputs, to the second data communication circuit 194b with the second vehicle 200 as the destination, a transfer command commanding the transfer of the identified transfer article.” See at least [0338-0339]).

Regarding Claim 14,
Tazume teaches
wherein the apparatus communicates directly with the autonomous mobile robot (“Thus, the first data communication circuit 194a of the first vehicle 100 carries out data communication with the control device 500 that is connected to the internet IN. The second data communication circuit 194b is implemented as an NIC and, in one example, in accordance with a communication standard such as Bluetooth, carries out data communication using radio waves with the second vehicle 200.” [0067]; “Thereafter, the CPU 191 of the first vehicle 100 executes the transfer control processing illustrated in FIG. 14 (step S80). … The CPU 191 identifies a transfer article on the basis of the information about the schedule of the first vehicle 100 and the information about the storage box 160, and the information about the schedule of the second vehicle 200 and the information about the storage box 260, and outputs, to the second data communication circuit 194b with the second vehicle 200 as the destination, a transfer command commanding the transfer of the identified transfer article.” See at least [0338-0339]).

Regarding Claim 5,
Tazume teaches
wherein the adjustment to the task list of the second autonomous mobile robot comprises removing a particular item from the task list of the second autonomous mobile robot and adding the particular item to the task list maintained by the first autonomous mobile robot (“Additionally, in the schedule table of FIG. 9, the changer 570 deletes the article ID “G4” of the fourth article that is associated with the identification information “200” of the second vehicle 200 and the identification information “P2” of the second receiving location. Such changes and deletions are carried out because the second vehicle 200 no longer stores the fourth article due to the transfer. Furthermore, since the article ID associated with the identification information “200” of the second vehicle 200, the identification information “P2” of the second receiving location, and the state information expressing the non-departed state is eliminated from the schedule table, the changer 570 determines that the schedule related to the second receiving location for second vehicle 200 is unnecessary. Next, the changer 570 changes from the schedule table of FIG. 9 to the schedule table of FIG. 17 by deleting the record in which the identification information “200” of the second vehicle 200 and the identification information “P2” of the second receiving location are stored, thereby deleting the schedule related to the second receiving location from the schedule for the second vehicle 200, as illustrated in FIG. 18 Additionally, in the schedule table of FIG. 9, the changer 570 associates the article ID “G4” of the fourth article with the identification information “100” of the first vehicle 100 and the identification information “P2” of the second receiving location and stores this associated information while retaining the article ID “G3” of the third article that is associated with the identification information “100” of the first vehicle 100 and the identification information “P2” of the second receiving location. As a result, the schedule table of FIG. 9 is changed to the schedule table of FIG. 17. Such changes and storing are carried out because the first vehicle 100 that moves to the second receiving location now stores the fourth article in addition to the third article due to the transfer.” [0182-0184]).

Regarding Claim 15,
Tazume teaches
wherein the adjustment to the task list of the autonomous mobile robot comprises removing a particular item from the task list of the autonomous mobile robot and adding the particular item to the task list maintained by the apparatus (“Additionally, in the schedule table of FIG. 9, the changer 570 deletes the article ID “G4” of the fourth article that is associated with the identification information “200” of the second vehicle 200 and the identification information “P2” of the second receiving location. Such changes and deletions are carried out because the second vehicle 200 no longer stores the fourth article due to the transfer. Furthermore, since the article ID associated with the identification information “200” of the second vehicle 200, the identification information “P2” of the second receiving location, and the state information expressing the non-departed state is eliminated from the schedule table, the changer 570 determines that the schedule related to the second receiving location for second vehicle 200 is unnecessary. Next, the changer 570 changes from the schedule table of FIG. 9 to the schedule table of FIG. 17 by deleting the record in which the identification information “200” of the second vehicle 200 and the identification information “P2” of the second receiving location are stored, thereby deleting the schedule related to the second receiving location from the schedule for the second vehicle 200, as illustrated in FIG. 18 Additionally, in the schedule table of FIG. 9, the changer 570 associates the article ID “G4” of the fourth article with the identification information “100” of the first vehicle 100 and the identification information “P2” of the second receiving location and stores this associated information while retaining the article ID “G3” of the third article that is associated with the identification information “100” of the first vehicle 100 and the identification information “P2” of the second receiving location. As a result, the schedule table of FIG. 9 is changed to the schedule table of FIG. 17. Such changes and storing are carried out because the first vehicle 100 that moves to the second receiving location now stores the fourth article in addition to the third article due to the transfer.” [0182-0184]).

Regarding Claim 6,
Tazume teaches
wherein the adjustment to the task list of the second autonomous mobile robot comprises adding a particular item to the task list of the second autonomous mobile robot and removing the particular item to the task list maintained by the first autonomous mobile robot (“Additionally, in the schedule table of FIG. 9, the changer 570 deletes the article ID “G1” of the first article that is associated with the identification information “100” of the first vehicle 100 and the identification information “P1” of the first receiving location, thereby changing the schedule table of FIG. 9 to a schedule table such as illustrated in FIG. 17. Such changes and deletions are carried out because the first vehicle 100 selected as the departing vehicle no longer stores the first article due to the transfer.” [0172]; “Additionally, the changer 570 associates the article ID “G1” of the first article with the identification information “200” of the second vehicle 200 and the identification information “P1” of the first receiving location and stores this associated information while retaining the article ID “G2” of the second article that is associated with the identification information “200” of the second vehicle 200 and the identification information “P1” of the first receiving location, thereby changing from the schedule table of FIG. 9 to the schedule table of FIG. 17. Such changes and storing are carried out because the second vehicle 200 selected as the remaining vehicle that remains at the first receiving location now stores the first article in addition to the second article due to the transfer.” [0175]).

Regarding Claim 16,
Tazume teaches
wherein the adjustment to the task list of the autonomous mobile robot comprises adding a particular item to the task list of the autonomous mobile robot and removing the particular item to the task list maintained by the apparatus (“Additionally, in the schedule table of FIG. 9, the changer 570 deletes the article ID “G1” of the first article that is associated with the identification information “100” of the first vehicle 100 and the identification information “P1” of the first receiving location, thereby changing the schedule table of FIG. 9 to a schedule table such as illustrated in FIG. 17. Such changes and deletions are carried out because the first vehicle 100 selected as the departing vehicle no longer stores the first article due to the transfer.” [0172]; “Additionally, the changer 570 associates the article ID “G1” of the first article with the identification information “200” of the second vehicle 200 and the identification information “P1” of the first receiving location and stores this associated information while retaining the article ID “G2” of the second article that is associated with the identification information “200” of the second vehicle 200 and the identification information “P1” of the first receiving location, thereby changing from the schedule table of FIG. 9 to the schedule table of FIG. 17. Such changes and storing are carried out because the second vehicle 200 selected as the remaining vehicle that remains at the first receiving location now stores the first article in addition to the second article due to the transfer.” [0175]).

Regarding Claim 7,
Tazume teaches
wherein the first autonomous mobile robot encounters the second autonomous mobile robot randomly in the location (“when a plurality of vehicles arrives at a receiving location, the plurality of vehicles stay at that receiving location until the article arrives, for example. Consequently, the receiving location is occupied by the plurality of vehicles, which may result in a decrease in the use efficiency of the receiving location. The present disclosure is made with the view of the above situation, and an objective of the present disclosure is to provide a control device, a vehicle, a system, and a method whereby the decrease in the use efficiency of the receiving location can be suppressed.” [0004-0005]; Also see at least [0083-0100] for scheduling details; Examiner Interpretation: It is interpreted that the robots are initially scheduled independently based on item retrieval opportunities and their meetings at a location are merely a result of unplanned schedule overlaps and therefor the occurrence of each encounter is random.).

Regarding Claim 17,
Tazume teaches
wherein the apparatus encounters the autonomous mobile robot randomly in the location  (“when a plurality of vehicles arrives at a receiving location, the plurality of vehicles stay at that receiving location until the article arrives, for example. Consequently, the receiving location is occupied by the plurality of vehicles, which may result in a decrease in the use efficiency of the receiving location. The present disclosure is made with the view of the above situation, and an objective of the present disclosure is to provide a control device, a vehicle, a system, and a method whereby the decrease in the use efficiency of the receiving location can be suppressed.” [0004-0005]; Also see at least [0083-0100] for scheduling details; Examiner Interpretation: It is interpreted that the robots are initially scheduled independently based on item retrieval opportunities and their meetings at a location are merely a result of unplanned schedule overlaps and therefor the occurrence of each encounter is random.).

Regarding Claim 8,
Tazume teaches
wherein the first autonomous mobile robot encounters the second autonomous mobile robot at a prearranged place in the location (“The information about the article includes an article identification (ID) that is identification information identifying an article, identification information that identifies a receiving location that is the delivery destination of that article and also is the location where the article is to be received, … In the present embodiment, it is described that the receiving location is an area that has a range predetermined for each receiving location, and includes the entrances and lobbies of apartment complexes and office buildings, and the doorsteps of houses. However, the receiving location is not limited thereto.” [0079-0080]; “the identification information of the receiving location that is stored in advance in association with the acquired address.” [0081]; “thereafter, a determination is made on the basis of a signal output from the GPS circuit 196 that the first vehicle 100 has arrived at the first receiving location (step S74; Yes), the movement controller 940 executes the same processing as the processing of steps S07 and S08 of FIG. 12 (steps S75 and S76), thereby starting the stay at the first receiving location. Next, the selector 950 of the first vehicle 100 determines whether or not the second vehicle 200 that is another vehicle is staying at the first receiving location (step S77).” [0327-0328]; Examiner Interpretation: Based on the claim language, its interpreted that the location is prearranged. But, the occurrence of the meeting itself is not prearranged.).

Regarding Claim 10,
Tazume teaches
further comprising: providing, by the first autonomous mobile robot and to the second autonomous mobile robot, an item being transported by the first autonomous mobile robot, (“the storage controller 560 carries out storage control for causing the first article stored in the first vehicle 100 selected as the departing vehicle to be stored in the second vehicle 200 selected as the remaining vehicle (step S38).” [0164])
wherein the adjustment to the task list of the second autonomous mobile robot includes an indication of that item (“Additionally, the changer 570 associates the article ID “G1” of the first article with the identification information “200” of the second vehicle 200 and the identification information “P1” of the first receiving location and stores this associated information while retaining the article ID “G2” of the second article that is associated with the identification information “200” of the second vehicle 200 and the identification information “P1” of the first receiving location, thereby changing from the schedule table of FIG. 9 to the schedule table of FIG. 17. Such changes and storing are carried out because the second vehicle 200 selected as the remaining vehicle that remains at the first receiving location now stores the first article in addition to the second article due to the transfer.” [0175]).

Regarding Claim 19,
Tazume teaches
wherein the process when executed is further configured to: provide, to the autonomous mobile robot, an item being transported by the apparatus, (“the storage controller 560 carries out storage control for causing the first article stored in the first vehicle 100 selected as the departing vehicle to be stored in the second vehicle 200 selected as the remaining vehicle (step S38).” [0164])
wherein the adjustment to the task list of the autonomous mobile robot includes an indication of that item (“Additionally, the changer 570 associates the article ID “G1” of the first article with the identification information “200” of the second vehicle 200 and the identification information “P1” of the first receiving location and stores this associated information while retaining the article ID “G2” of the second article that is associated with the identification information “200” of the second vehicle 200 and the identification information “P1” of the first receiving location, thereby changing from the schedule table of FIG. 9 to the schedule table of FIG. 17. Such changes and storing are carried out because the second vehicle 200 selected as the remaining vehicle that remains at the first receiving location now stores the first article in addition to the second article due to the transfer.” [0175]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tazume (US 20210292090 A1) in view of Borne-Pons (US 20220147059 A1).

Regarding Claim 9,
Tazume teaches task lists (see schedules and storage box information in at least [0087] and [0324]).
Tazume does not explicitly teach
wherein the task 
and wherein the first autonomous mobile robot is configured to navigate the location in an attempt to optimize task 
However, Borne-Pons teaches
wherein the task (“Referring back to FIG. 1, once the tasks have been assigned (or at least a portion of the tasks have been assigned), the fleet of robots 110 may begin performing the tasks. One situation that causes existing systems to break down is the lack of connectivity as performance of tasks begins. For example, suppose that the robot 410 of FIG. 4 is performing 3 different tasks, one of which is the task assigned by the robot 420, and the robot 420 transmits an alive message to check on the robot 410, but the robot 410 is out of communication range of the robot 420. The robot 420 may not receive a response and may therefore be unable to verify the status of the task assigned to the robot 410. As the supervisor, the robot 420 may allow some status checks (e.g., alive messages) to go unanswered without inferring any negative implications with respect to the status of the robot 410. However, after a threshold number of status checks have gone unanswered, the robot 420 may determine that the robot 410 has failed (e.g., is no longer able to perform that task) and may transmit a new task available broadcast (i.e., transmit a new instance of the task available messages 422, 424 of FIG. 4) to robots that are within communication range of the robot 420.” [0043]; “As described above with reference to FIGS. 1 and 4, when a supervisor robot cannot communicate with a robot appointed to perform a task, the supervisor may select a new robot to perform the task previously assigned to the robot for which communication has been lost.” [0070]; Examiner Interpretation: Supervisor robot 420 is interpreted to be the first robot in this case. Failed/lost robot 410 is interpreted to be a third robot. The task of the failed/lost third robot is reassigned to another (second) robot by the supervisor (first) robot. By doing so, the supervisor (first) robot maintains the task of the failed/lost (third) robot.
and wherein the first autonomous mobile robot is configured to navigate the location in an attempt to optimize task (“For example, it may be known that a particular location at the site of interest 150 has particularly bad communication coverage and so an idle robot may be configured to travel to the particular location (or an edge of the particular location) and monitor for transmissions that may then be received by the idle robot and retransmitted (e.g., via a broadcast or other transmission technique) in order to allow robots operating within locations having poor communication coverage to communicate with remote robots operating at the site of interest 150.” [0053]; “This enables the fleet of robots to perform tasks more efficiently by detecting potential robot failures based on loss of communication with robots performing tasks and then assigning tasks assigned to the lost robots to new robots. While such processes may result in tasks being performed multiple times it also allows the fleet of robots to more effectively respond to arbitrary behaviors and outlier conditions that result in inefficiencies in existing systems, as described above.” [0070]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tazume to further include the teachings of Borne-Pons to “enable the fleet of robots to continue operations in an efficient manner despite failures of robots as well as in environments where connectivity among the fleet of robots may be limited to ensure that tasks are completed in a timely manner” [0017]. Also see at least [0050], [0053], and [0070].

Regarding Claim 18,
Tazume teaches task lists (see schedules and storage box information in at least [0087] and [0324]).
Tazume does not explicitly teach
wherein the apparatus comprises a second autonomous mobile robot, wherein the task 
and wherein the apparatus is configured to navigate the location in an attempt to optimize task 
However, Borne-Pons teaches
wherein the apparatus comprises a second autonomous mobile robot, wherein the task list maintained by the apparatus is a task list of a third autonomous mobile robot, (“Referring back to FIG. 1, once the tasks have been assigned (or at least a portion of the tasks have been assigned), the fleet of robots 110 may begin performing the tasks. One situation that causes existing systems to break down is the lack of connectivity as performance of tasks begins. For example, suppose that the robot 410 of FIG. 4 is performing 3 different tasks, one of which is the task assigned by the robot 420, and the robot 420 transmits an alive message to check on the robot 410, but the robot 410 is out of communication range of the robot 420. The robot 420 may not receive a response and may therefore be unable to verify the status of the task assigned to the robot 410. As the supervisor, the robot 420 may allow some status checks (e.g., alive messages) to go unanswered without inferring any negative implications with respect to the status of the robot 410. However, after a threshold number of status checks have gone unanswered, the robot 420 may determine that the robot 410 has failed (e.g., is no longer able to perform that task) and may transmit a new task available broadcast (i.e., transmit a new instance of the task available messages 422, 424 of FIG. 4) to robots that are within communication range of the robot 420.” [0043]; “As described above with reference to FIGS. 1 and 4, when a supervisor robot cannot communicate with a robot appointed to perform a task, the supervisor may select a new robot to perform the task previously assigned to the robot for which communication has been lost.” [0070]; Examiner Interpretation: Supervisor robot 420 is interpreted to be the apparatus in this case. Failed/lost robot 410 is interpreted to be a third robot. The task of the failed/lost third robot is reassigned to another robot by the supervisor (apparatus) robot. By doing so, the supervisor (apparatus) robot maintains the task of the failed/lost (third) robot.
and wherein the first autonomous mobile robot is configured to navigate the location in an attempt to optimize task (“For example, it may be known that a particular location at the site of interest 150 has particularly bad communication coverage and so an idle robot may be configured to travel to the particular location (or an edge of the particular location) and monitor for transmissions that may then be received by the idle robot and retransmitted (e.g., via a broadcast or other transmission technique) in order to allow robots operating within locations having poor communication coverage to communicate with remote robots operating at the site of interest 150.” [0053]; “This enables the fleet of robots to perform tasks more efficiently by detecting potential robot failures based on loss of communication with robots performing tasks and then assigning tasks assigned to the lost robots to new robots. While such processes may result in tasks being performed multiple times it also allows the fleet of robots to more effectively respond to arbitrary behaviors and outlier conditions that result in inefficiencies in existing systems, as described above.” [0070]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tazume to further include the teachings of Borne-Pons to “enable the fleet of robots to continue operations in an efficient manner despite failures of robots as well as in environments where connectivity among the fleet of robots may be limited to ensure that tasks are completed in a timely manner” [0017]. Also see at least [0050], [0053], and [0070].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Theobald (US 20200172339 A1) is pertinent because it discusses a system where a second robot can approach and interface with a first robot, obtain a load of the first robot together with information on the first robot's pick and delivery schedules and assume the responsibility for completing the remaining scheduled tasks (deliveries and pickups) of the first robot. See at least [0054].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664